EXHIBIT ARTICLES OF AMENDMENT TO THE CHARTER OF PIEDMONT MINING COMPANY, INC. The undersigned corporation hereby executes these Articles of Amendment for the purpose of amending its charter. 1.The name of the corporation is Piedmont Mining Company, Inc. 2.The following amendments to the charter of the corporation were adopted by its shareholders on the 14th day of July, 1987, in the manner prescribed by law: "In lieu of the first sentence of Article IV of the Articles of Incorporation of Piedmont Mining Company, Inc., which were filed in the Office of the Secretary of state of North Carolina on July 25, 1983, as said Article was amended by Articles of Amendment filed in the Office of the Secretary of State of North Carolina on August 1, 1983, and by Articles of Amendment filed in the Office of the Secretary of state of North Carolina on June 25, 1984,- the following is substituted: The corporation shall have authority to issue Twenty-Six Million, Eight Hundred Fifty-Five Thousand (26,855,000) shares of stock, consisting of a class of One Million (1,000,000) shares of Preferred stock of the par value of One Dollar ($1.00) per share, which shall be designated "Preferred Stock", with said Preferred stock to be issued in such series and with such preferences, limitations, and relative rights as shall be determined from time to time by the
